           Case 2:19-cv-02165-KJM-JDP Document 59 Filed 03/01/21 Page 1 of 2


 1   CITY ATTORNEY’S OFFICE FOR
 2
     THE CITY OF SOUTH LAKE TAHOE
     Heather L. Stroud, City Attorney, SB# 263833
 3   hstroud@cityofslt.us
     Beverly A. Roxas, Assistant City Attorney, SB#298582
 4   broxas@cityofslt.us
 5
     1901 Lisa Maloff Way, Suite 300
     South Lake Tahoe, CA 96150
 6   (530) 542-6046; FAX (530) 542-7411
 7   Attorney for Defendants CITY OF SOUTH LAKE TAHOE POLICE DEPARTMENT, CITY OF
     SOUTH LAKE TAHOE, NICK CARLQUIST, DEREK SIMON, JOSEPH ACKER, MATT
 8
     MORRISON and TRAVIS CABRAL
 9
     Edwin Bradley, Of Counsel (SBN 141932)
10   RAFF LAW, APC
11
     The Grace Building
     17 Keller Street
12   Petaluma, CA 94952
     (707) 897-8040
13

14
     Attorney for Plaintiff, WAYNE S. CALHOON

15

16                                 UNITED STATES DISTRICT COURT
17
                                 EASTERN DISTRICT OF CALIFORNIA
18
                                        SACRAMENTO DIVISION
19

20
     WAYNE S. CALHOON,                        )          Case No.: 2:19-CV-02165-KJM-EFB
21                                            )
                          Plaintiff,          )          ORDER SETTING FURTHER CASE
22
           vs.                                )          MANAGEMENT CONFERENCE
23                                            )
     CITY OF SOUTH LAKE TAHOE, et al,         )
24                                            )
                         Defendants.          )
25
     ________________________________________ )
26

27         The parties having stipulated that further developments in the case warrant a new Scheduling
28   Conference and a new Bench Order: AND WITH GOOD CAUSE APPEARING THEREFORE,




     STIPULATION AND ORDER                                    Case No. 2:19-CV-2165-KJM-EFB        1
            Case 2:19-cv-02165-KJM-JDP Document 59 Filed 03/01/21 Page 2 of 2


 1   THE COURT HEREBY ORDERS:
 2          Counsel for the parties shall appear for a further Scheduling Conference on May 6, 2021 at
 3   2:30 p.m. The parties are ordered to file a supplemental Joint Case Management Conference Statement
 4   fourteen days prior to the scheduling conference. The joint statement shall specify the issues requiring
 5   adjudication by the Court at the further Scheduling Conference and shall include a proposed schedule
 6   for all such matters.
 7          IT IS SO ORDERED.
 8   DATED: March 1, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATION AND ORDER                                      Case No. 2:19-CV-2165-KJM-EFB          2
